Citation Nr: 1721468	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel

INTRODUCTION

The Veteran had active service with the Army from January 2002 to April 2002, January 2004 to May 2004, April 2006 to September 2007, and additional Reserve service with the Tennessee Army National Guard (ARNG) from November 2003 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO) which denied service connection for OSA, to include as secondary to service-connected PTSD.  

The Veteran testified before the undersigned Veterans Law Judge in a May 2014 Travel Board hearing.  A copy of the hearing transcript is associated with the claims file.

The Board previously remanded the appeal in December 2014 for a VA addendum opinion and additional development.  This was accomplished, and the Board finds that it may proceed with further appellate adjudication at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where: (1) the record contains competent medical evidence of a current diagnosed disability, (2) establishes that the veteran suffered an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran was diagnosed with OSA by sleep study in June 2009.  He contends that his OSA is caused by his service-connected PTSD and was subsequently afforded a VA medical opinion in April 2011 to determine whether his diagnosed OSA was caused or aggravated by his service-connected PTSD.  Although these opinions were obtained, the Board finds that a VA medical opinion regarding direct service connection is necessary to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  

Within the May 2014 Travel Board hearing, the Veteran testified that his former spouse, an emergency medical technician (EMT) submitted a statement that he was snoring and waking up gasping for air during sleep, while he was on active duty in December 2006 and August 2007.  As the Veteran has suggested that his diagnosed OSA may also be directly related to his service, a VA medical opinion must be provided that addresses direct service connection on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to an appropriate VA examiner(s) for a medical opinion to address the etiology of the Veteran's obstructive sleep apnea (OSA).  An examination is not required.  The record should be made available to the examiner for review, to include any pertinent records in the Virtual VA folder, such as the May 2014 Travel Board hearing.

The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed OSA had onset in service or is otherwise is related to a claimed in-service injury, disease or event. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a rationale, or explanation of the reasons for his or her opinion, and should provide a discussion of the facts and medical principles involved.  In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, to include his May 2014 Travel Board hearing testimony.  The examiner is specifically asked to consider and respond to the July 2010 statement from the Veteran's former spouse, who worked as an emergency medical technician (EMT), and asserted that she witnessed the Veteran experience labored breathing, gasping, and snoring in December 2006 and August 2007.  The examiner is advised that the Veteran and his former spouse are competent to report observable symptoms of OSA, and that these reports must be considered in formulating the requested opinion.  

2.  After all development has been completed, the AOJ should review the claim for service connection for OSA again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)


